DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various microphone devices thereon, for example US 2012/0014542 is the closest prior art and teaches a narrow directional condenser microphone in which a unidirectional condenser microphone unit configured by arranging a diaphragm and a backplate opposedly via a spacer is arranged on the rear end side of an acoustic tube, wherein the narrow directional condenser microphone is provided with a unit pair assembly configured by opposedly combining two of the condenser microphone units with the diaphragm side thereof being parallel to each other, and the unit pair assembly is arranged on the rear end side of the acoustic tube in such a manner that the condenser microphone units are arranged symmetrically with respect to the tube axis of the acoustic tube. However, the prior art of record fails to teach claim 1, a unidirectional microphone comprising: a case having a shape of a bottomed cylinder and including a sound hole in a bottom thereof; a ring-shaped diaphragm fixed to the bottom in the case; a vibrating membrane stretched on the diaphragm; a backplate which has a shape of a bottomed cylinder and is housed in the case in a nested manner such that an air gap to serve as a sound propagation path is formed between the backplate and an inner surface of the case, the backplate including an aperture serving as a sound propagation path in a side face thereof; a spacer positioned between the diaphragm and the backplate to fix the diaphragm and the backplate, and including a notch serving as a sound propagation path in a portion thereof; and a base plate covering a top opening of the case and including a hole serving as a sound propagation path; and claim 2,  a unidirectional microphone comprising: a case having a shape of a bottomed cylinder and including a sound hole in a bottom thereof; a ring-shaped diaphragm fixed to the bottom in the case; a vibrating membrane stretched on the diaphragm; a backplate which has a shape of a bottomed cylinder and is housed in the case in a nested manner such that an air gap to serve as a sound propagation path is formed between the backplate and an inner surface of the case, the backplate including an aperture serving as a sound propagation path in a side face thereof and including a recess serving as a sound propagation path on an underside of a bottom thereof; a spacer positioned between the diaphragm and the backplate to fix the diaphragm and the backplate; and a base plate covering a top opening of the case and including a hole serving as a sound propagation path. The prior art teachings neither anticipate nor render obvious the allowable subject matter in combination with the other claimed limitations.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699